QUAYLE ACTION

Status of Claims
Claims 1-2, 6, 9, 11, 13, 16-17 is/are pending.
Claims 1-2, 6, 9, 11, 13, 16-17 are allowable over the prior art of record.
Claims 3-5, 7-8, 10, 12, 14-15, 18-32 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Quayle Action
This application is in condition for allowance except for the following formal matters: 
 	Claims 1-2, 6 are illegible, because the text of the changes to claims 1-2, 6 as presented in the Supplemental Amendment filed 11/17/2020 appear grayish, resulting in a scanned image and/or text which is low contrast, heavily pixelated, and therefore are not appropriately legible.  
 	Appropriate correction is required -- i.e., Applicant should provide a clean copy of the present claims (with the entire text of all claims presented in clear black on white) in response to the present Quayle Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner’s Comments Regarding Legibility
The Examiner again reminds Applicant that legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray text, lines and/or a gray background sharply reduce photo reproduction quality. 
 	The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821  through 1.825, must have text written 
 	In order to avoid similar problems in future Responses, Applicant should use ONLY PURE BLACK TEXT ON A WHITE BACKGROUND in order to obtain sufficient contrast to insure legibility.  Furthermore, Applicant should avoid the use of any type of highlighting (or similar formatting) which may alter the colors of the black text and the white background, and in turn reduce legibility in the resulting scanned version.

Allowable Subject Matter
Claims 1-2, 6, 9, 11, 13, 16-17 is allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art of record fails to disclose or suggest a BPA-free polyester film comprising: (A) a wax-free outer release layer A containing the recited amounts of: (a) polyester P1 containing alkali metal phosphate and phosphoric acid; (b) the silicone resin with the specified kinematic viscosity; and (c) silica; and (B) core layer B containing the recited blend of polyester 
 	SPAANS ET AL ‘742 does not specifically disclose the use of polyesters with the recited amounts of alkali metal phosphate and phosphoric acid, in combination with the recited high kinematic viscosity (i.e., ultra-high molecular weight) silicone resin; TAKAHASHI ET AL ‘316 does not specifically disclose the use of polyesters with the recited amounts of alkali metal phosphate and phosphoric acid.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 28, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787